DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 7, 8, Uemura et al US 11,044,646 teaches terminal apparatus, base station apparatus, communication system, communication method and integrated circuit; Mochizuki et al US 9,860,836 teaches communication system for maintaining cells in an energy saving state based on access restriction; Sullivan et al US 7,046,964 teach method and apparatus for determining the frequency of a radio signal during periods of stability and monitoring communications with radio receiver; Hamalainen et al US 6,289,217 teaches adaptive radio link; He et al US 20190254110 teaches method and apparatus for power saving at user equipment. However, the teaching of the prior art either combined or alone fails to teach first measurement period specifying step of specifying a first measurement period until the measurement result of the second measurement reaches the first threshold from the start of the first off period to the end of the on period; a second measurement period specifying step of specifying a second measurement period until the measurement result of the second measurement reaches the second threshold from the end of the second off period to the start of the on period; and a test result determining step of determining, as a test result, a measurement result measured in the second measurement in the first measurement period and the second measurement period, and a measurement result measured in the first measurement in a third measurement period between the first measurement period and the second measurement period.
Dependent claims 2-6 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649